Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 26 May 2022.  Claims 1, 11, 20 have been amended.  Claims 5, 8-10, 15, 18-19 have been canceled.  Claims 1-4, 6-7, 11-14, 16-17, 20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 11-13, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0233367 A1) in view of McLellan et al. (US 2014/0310633 A1).

Claim 1. Chen discloses a method comprising: 
causing display of a representation of a geographical area at a plurality of client devices that include a first client device, utilizing a scaleable architecture that is simultaneously accessed by a plurality of users using location-based services on web browsers, desktop computers, mobile phones, PDAs, and in-car navigation/embedded computers, transmitted over a network, and stored in persistent devices (P. 0033), presenting a screen view of the map on a plurality of user device screens (P. 0078), 
the representation of the geographical area comprising a presentation of a set of artifacts at locations within the representation of the geographical area, the set of artifacts including at least a first artifact and a second artifact that represent objects located within the geographical area, features on a map may be attached to each other (P 0008) a feature is a resource object that can refer to a moving object like transportation or people, and is represented as an overlay (P. 0051) icons of geo-strollers are displayed on a map display and can be idling or moving (P. 0079) an object can be anything (P. 0108) objects and an icon representing a user are displayed on a geographical map and a user is able to interact with the objects (Claim 1) wherein an object can be linked or attached to another object (Claim 14) Objects on the map can represent any entity and a user is represented separately and can interact with the objects; 
receiving a user input that comprises a request to form a connection between the first artifact and the second artifact from the first client device, a user may attach one object to another (e.g. attach a document to a building) (P 0008, 0125) objects that can be attached include documents, services, events, businesses, and physical objects like buildings or trees (P 0133) and 
a permission that defines a set of access criteria of the first artifact and the second artifact, the owner of a resource can add users or groups to its access control list (P 0037) a feature is resource that refers to anything on a map (P 0051) only members of a group may access, display, annotate objects in an overlay associated with the group, including attaching objects in the overlay (e.g. attach documents) (P. 0125) As noted above, objects may be attached to other objects, and overlays, which are user access controlled, allow permitted users to attach, or link, objects; 
storing an update to the set of artifacts associated with the representation of the geographical area at a memory location associated with the geographical area within a database, the update comprising an indication of the connection between the first artifact and the second artifact, users may publish information in an overlay (P 0009) features can be stored and indexed in overlays (P 0051) overlays can be shared with proper access (P 0057) Overlays may be published, shared, and stored, including the objects linked in a particular overlay; 
transmitting the update to the plurality of client devices, based on the storing the update at the memory location associated with the geographical area within the database, overlays can be shared with proper access (P 0057) a user may receive a specific overlay, created by an overlay owner (e.g. a local broadcasting company), based on certain criteria, i.e. having access to a specific location-specific overlay (P. 0129) It is clear that if a user is authorized to “get”, or receive, an overlay from an overlay creator, or owner, the overlay must be sent to, or transmitted to, the authorized user; and 
displaying a set of user attributes associated with the first client device, information about a user can be identified (P 0085) in a user profile displayed for each user icon (P 0102).

Chen does not disclose causing display of the indication of the connection between the first artifact and the second artifact within the representation of the geographical area at the first client device based on the set of access criteria of the permission associated with the first artifact and the second artifact; the indication of the connection comprising a graphical element that connects the first artifact and the second artifact within the presentation of the set of artifacts, as disclosed in the claims.  Chen discloses only members of a group may access, display, annotate objects in an overlay associated with the group, including attaching objects in the overlay (e.g. attach documents) (P. 0125).  In the same field of invention, McLellan discloses a global information system (GIS) map is broadcast to various graphical user interface components including a network of objects, and retrieves a data model representing the current (production) system of objects and connections, along with the logical and physical location information for each object (P 0071) and renders the network of objects by drawing the network connected objects (P 0072, Fig. 6 and 7).  Therefore, considering the teachings of Chen and McClellan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine causing display of the indication of the connection between the first artifact and the second artifact within the representation of the geographical area at the first client device based on the set of access criteria of the permission associated with the first artifact and the second artifact; the indication of the connection comprising a graphical element that connects the first artifact and the second artifact within the presentation of the set of artifacts with the teachings of Chen.  One would have been motivated to combine causing display of the indication of the connection between the first artifact and the second artifact within the representation of the geographical area at the first client device based on the set of access criteria of the permission associated with the first artifact and the second artifact; the indication of the connection comprising a graphical element that connects the first artifact and the second artifact within the presentation of the set of artifacts with the teachings of Chen to ensure that users of Chen who have permission to display a specific overlay are able to access the visual representations of the attached, or linked, objects in the overlay to have a better grasp of the objects and their relationships.

Claim 2.  Chen and McClellan disclose the method of claim 1, and Chen further discloses the artifact attributes include a location of the first artifact, and wherein the change includes a change of the location, a feature can be a moving object (P. 0051, 0053).  

Claim 3.  Chen and McClellan disclose the method of claim 1, and Chen further discloses the receiving the user input includes receiving an indication of an additional artifact to include in the representation of the geographical area; and the updating the representation of the geographical area includes generating and causing display of the additional artifact at a further location within the representation of the geographical area, members of a group may add objects to a resource or feature overlay (C. 0125).  

Claim 5. canceled.  

Claim 6.  Chen and McClellan disclose the method of claim 1, and Chen further discloses generating a panel within the representation of the geographical area, the panel including an indication of the update to the first artifact; and causing display of the panel at the plurality of client devices, overlays may be defined for groups with group access and displayed to members of the group and annotations, markups, and added objects by a member of the group will be displayed to the members of the group (P. 0125).  

Claim 7.  Chen and McClellan disclose the method of claim 1, and Chen further discloses receiving a layer that comprises a set of artifacts and indications of locations of the set of artifacts along the representation of the geographical area; and transmitting the layer to the plurality of client devices, overlays may be defined for groups with group access and displayed to members of the group and annotations, markups, and added objects by a member of the group will be displayed to the members of the group (P. 0125).  

Claim 8.-10. (Canceled)  

Claims 11-13, 16-17 are directed to system (comprising: one or more processors and executable instructions accessible on a computer-readable medium) claims similar to the method claims of Claims 1-3, 6-7 and are rejected with the same rationale.

Claim 15, 18.-19. (Canceled)  

Claim 20 is directed to non-transitory machine-readable medium (storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations) claim similar to the method claim of Claim 1 and is rejected with the same rationale.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0233367 A1) in view of McLellan et al. (US 2014/0310633 A1) and further in view of Dolph et al. (US 2007/0268310 A1).

Claim 4.  Chen and McClellan disclose the method of claim 1, but Chen does not disclose the artifact attributes include a shape of the first artifact, and wherein the change caused by the user input includes a change of the shape of the first artifact, as disclosed in the claims.  However, in the same field of invention, Dolph discloses a user may configure a map graphic marker by changing a color of the graphic marker, changing a shape of the graphic marker, changing a border or outline of the graphic marker, adding a shading or shadow to the graphic marker, or any combination of changes to the graphic marker (P. 0101).  Therefore, considering the teachings of Chen, McClellan and Dolph, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the artifact attributes include a shape of the first artifact, and wherein the change caused by the user input includes a change of the shape of the first artifact with the teachings of Chen and McClellan.  One would have been motivated to combine the artifact attributes include a shape of the first artifact, and wherein the change caused by the user input includes a change of the shape of the first artifact with the teachings of Chen and McClellan in order to give the user more control over the types of changes, edits, annotations and information provided to a user in order to ensure that a user has a more accurate understanding of the information provided.

Claim 14 is directed to a system (comprising: one or more processors and executable instructions accessible on a computer-readable medium) claim similar to the method claim of Claim 4 and is rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to Claims 1, 11 and 20 are primarily directed to displaying a map of a geographic area that includes representations of a set of artifacts.  Different users may have different a permissions for the artifacts.  Users may create connections between artifacts based on their permissions.  The maps displaying the connections between artifacts are transmitted and displayed.
New prior art reference McClellan has been combined with Chen for the amended limitations.  Chen discloses that a map may display graphic representations for users and feature objects.  Users may attach, or link, objects together using overlays, bases on access privileges assigned to users.  Windows with information about each user may be displayed.  However, Chen does not explicitly disclose that the connected objects are displayed in an overlay.
McClellan discloses that a map with connected objects be transmitted and displayed by a user device.
Adding this operation to Chen clarifies that the overlays of attached, or linked, objects are displayed to users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        10/20/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177